BUCK, J.
I dissent.
On July 7, 1898, the following order was entered:
PER CURIAM.
Ordered, on motion of respondents, after hearing the appellant, that the order heretofore made herein be, and it is, modified so as to read as follows:
Ordered that the order appointing a receiver in this case be, and it is hereby, reversed, and the case remanded for a rehearing on the-application for the appointment of receiver; but this’order shall not affect the right of the receiver named in the order appealed from to retain and control the property of the appellant in his possession by virtue of such order until the lapse of not exceeding 30' days next after the filing of the remittitur in the district court.